DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2015/0116965).
[claim 1] A package structure (fig. 6, 7a-c) comprising: one or more layers of dielectric material (630, 632, 630, fig. 6, [0066]); an embedded substrate (624, 626, 628,  fig. 6) within the dielectric material; and one or more via structures (620, 622, fig. 6, 7a, note that [0067] discloses a first/second set of vias 620/622, see also top view in fig. 7b which show multiple vias under the pads) each coupled to an external side of a corresponding pad (616, 618, fig. 6, 7a) of the embedded substrate (note that the via structures are coupled to the entire pad including all sides of the pad, also note that the “external” side of the pad is any side on the exterior of the pad which includes all sides) on a first side of the embedded substrate, wherein individual ones of the via structures comprise a conductive material (inherent as they are interconnects, [0067]) and have a 
[claim 2] The package structure of claim 1, wherein the conductive material is also on a sidewall of the embedded substrate (e.g. larger tapered conductive material interconnects similar in shape to 620/622 are on either side of the sidewalls of the embedded substrate, fig. 6, 7a).
[claim 3] The package structure of claim 1, wherein individual ones of the via structures comprise a first via structure (620, fig. 6,7a), and wherein the package structure further comprises one or more second via structures (622, fig. 6), wherein individual ones of the second via structure have a first portion (upper portion of 622, fig. 6) and a second portion (bottom portion of 622, fig. 6), wherein the first portion of the second via is on the (side of the) first via structure (fig. 6), and the second portion of the second via structure is on the (bottom of) first portion of the second via structure (fig. 6), wherein the second portion of the second via structure has a lateral width that is greater than a lateral width of the first portion of the second via structure (fig. 6).
[claim 4] The package structure of claim 1, further comprising a third portion (608, fig. 6), wherein the third portion is on the second portion, wherein the third portion has a greater lateral width than the second portion (fig. 6).
 [claim 8] The package structure of claim 3, wherein the second via is above the first via ( the term above simply requires one element to be at a higher level than another element, see https://www.merriam-webster.com/dictionary/above, in the instant case the upper portion of the first via is above the bottom portion of the second via, fig. 6) and where two or more pads are coupled to each other by a trace within the embedded substrate (pads of 612 are connected together by trace 612 between the pads, see fig. 7c).
[claim 9] The package structure of claim 1, further comprising a first die (600, fig. 6) and a second die (602, fig. 6) adjacent the first die, wherein the first die and the second die are electrically coupled to the one or more via structures (fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0116965).
[claim 10] A package structure (fig. 6, 7a-c) comprising: a substrate (630, 632, 634, fig. 6) comprising one or more layers of dielectric material [0066]l; an embedded interconnect bridge (624, 626, 628, fig. 6) within the dielectric material; one or more first tapered interconnect structures (620,  fig. 6, 7a-b, note 
Nevertheless it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the claimed ranges in order to produce a workable device and since it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  The claimed range is a result-effective variables since the shape and size of the interconnects affect the amount of space the interconnects take up in the package and the amount of device integration and miniaturization possible, moreover the shape and size of the interconnects affects the amount of current that may flow through the interconnects.

With this modification Kim discloses:
[claim 11] The package structure of claim 10, wherein a conductive lining (e.g. larger tapered conductive material interconnects similar in shape to 620/622 are on either side of the sidewalls of the embedded substrate, fig. 6, 7a) is on a sidewall of the embedded interconnect bridge.
[claim 12] The package structure of claim 10, wherein the conductive lining comprises a thickness of 3 to 20 microns (if the via may have a height of 3 microns then the tapered interconnects/conductive lining may have same thickness at the same tapered level upon modification, fig. 6).
[claim 13] The package structure of claim 10, wherein the conductive lining is between the sidewall of the embedded interconnect bridge (624, 626, 628, fig. 6) and a dielectric material (630, fig. 6) adjacent the embedded interconnect bridge.
[claim 14] The package structure of claim 10, wherein a first portion of a footprint of the first die is adjacent the interconnect bridge (fig. 6) and a second portion of the footprint of the first die is over the embedded interconnect bridge (fig. 6).
[claim 15] The package structure of claim 10, wherein a conductive trace (612, fig. 6, 7c) is on a second side of the embedded interconnect bridge.
[claim 16] The package structure of claim 10, wherein a space between adjacent individual ones of the tapered interconnect structures is greater than about twice a height of individual ones of the first and second tapered interconnect structures (upon modification).
[claim 17] The package structure of claim 10, wherein the first die and the second die are electrically coupled to each other through one or more first tapered interconnect structures and one or more second tapered interconnect structures (fig. 6).

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0116965).
Kim discloses the device of claim 1 but does not expressly disclose that a lateral width of the first portion is at least about 10 percent greater than a lateral width of the second portion, that a diameter of individual ones of the via structure is between 2 microns and 50 microns, a height of individual ones of the via structures is between 3 microns and 20 microns, and a space between adjacent individual ones of the via structures is between 25 to 35 microns, or that a ratio of a space between adjacent individual ones of the via structures and a height of adjacent individual ones of the via structures is at least 2:1.
Nevertheless it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the claimed ranges in order to produce a workable device and since it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  The claimed range is a result-effective variables since the shape and size of the interconnects affect the amount of space the interconnects take up in the package and the amount of device integration and miniaturization possible, moreover the shape and size of .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new grounds of rejection does not rely on any interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMAR MOVVA/Primary Examiner, Art Unit 2898